Citation Nr: 1827759	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  10-43 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Navy from June 1963 to August 1971, including a year in Vietnam.  He also had period of active duty for training (ACDUTRA) or special active duty between June 1984 and March 1985, as well as additional Naval Reserve service.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that rating decision, the RO, in part, granted the appellant's claim of entitlement to bilateral hearing loss and assigned a zero percent (non-compensable) rating effective in July 2009.  The Veteran then appealed the noncompensable rating.

The Veteran is appealing the initial noncompensable (zero percent) rating that was assigned when service connection was granted for his bilateral hearing loss.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

In June 2014, the appellant presented testimony at a Travel Board hearing conducted at the RO before the undersigned Veterans Law Judge.  The transcript associated with that hearing is included in the evidence of record.  The Board subsequently denied a higher initial rating for the service-connected bilateral hearing loss, including on an extraschedular basis, in a decision issued in August 2014.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the Court vacated and remanded only that part of the Board's August 2014 decision which had denied an initial compensable rating for bilateral hearing loss on an extraschedular basis.  The Board remanded the case for additional development in April 2016.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the AOJ for action as described below.

The September 2017 Supplemental Statement of the Case (SSOC) indicates that the evidence of record includes VA medical treatment records for the appellant dated between October 2012 and August 2017.  However, a review of the evidence of record reveals that VA treatment records dated April 2000 and October 2015 are included in that record, but no records dated from November 2015 onward are in the electronic record available to the Board.  On remand these records, as well as any additional VA records, should be added to the electronic record.  All outstanding relevant private medical treatment records must also be obtained and associated with the evidence of record.

The April 2016 Board remand directives instructed the RO to obtain an appropriate VA examination for purposes of determining whether the appellant's headaches were related to his service-connected hearing loss.  The RO obtained an opinion on that question from an audiologist in May 2016.  Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While the RO obtained an opinion, it was not from an appropriate examiner as questions regarding the etiology of headaches should not be addressed by an audiologist.  In addition, the audiologist did not appear to have reviewed the appellant's medical history regarding the onset, nature, severity and duration of the appellant's headaches.  Therefore, on remand, the RO must obtain opinions that address these matters. 

Thus, the Board has determined that further development is required prior to adjudicating the appellant's claim.  It is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). 

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Obtain all outstanding VA treatment records from November 2015 onward.

2.  With assistance from the Veteran as needed, identify and obtain all pertinent outstanding private medical records relating to treatment for headaches, if any, to include all records from July 2009 onward.

3.  All items of correspondence, as well as any medical or treatment records obtained, must be made a part of the claims file.  If treatment is reported and those records are not obtained, the Veteran and his representative must be provided with information concerning the negative results, and afforded an opportunity to obtain the records.

4.  Thereafter, arrange for a review of the Veteran's claims file by a neurologist (M.D.), in light of the questions presented in connection with whether or not the Veteran's headaches are a manifestation of his service-connected bilateral hearing loss.  

The electronic claims file must be reviewed by the physician.  If the physician does not have access to the appellant's electronic file, any relevant treatment records contained in the electronic file must be otherwise made available to the reviewing physician for review.

The reviewing physician must provide a written opinion that addresses all of the following questions:

      (a) Does the Veteran have a chronic headache disorder?  If so, when was it initially diagnosed?  

      (b) Are the Veteran's current headaches related to the migraine headaches and other headaches described in the February 22, 2001 VA primary care note?  Are they related to the migraine headaches and ocular headaches noted in the private consultation report dated in September 2004?  (See "Buddy/Lay Statement p. 49 received by VA on February 26, 2010).

      (c) If the Veteran has a current chronic headache disorder, is it related to his service-connected bilateral hearing loss?  Discuss the Veteran's descriptions of what causes his headaches, to include by sound with high decibel levels.  See, for example, the May 24, 2011 VA primary care note.
      
      Provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's service connected bilateral hearing loss 
      (i) causes or 
      (ii) aggravates (i.e., permanently worsened beyond the natural progress of the disorder) his chronic headache disorder.

      (d) If aggravation of the headache disorder is found to have occurred as a result of the service-connected bilateral hearing loss, state what portion/percentage of the current pathology is due to such aggravation, if possible.

A complete rationale for the requested opinion must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular doctor.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

5.  Arrange for a review of the Veteran's claims file by an otolaryngologist (M.D.), in light of the questions presented in connection with whether or not the Veteran's headaches are a manifestation of his service-connected bilateral hearing loss.  

The electronic claims file must be reviewed by the physician.  If the physician does not have access to the appellant's electronic file, any relevant treatment records contained in the electronic file must be otherwise made available to the reviewing physician for review.

The reviewing physician must provide a written opinion that addresses all of the following questions:

      (a) Discuss the Veteran's descriptions of what causes his headaches, to include by sound with high decibel levels.  See, for example, the migraine headaches and other headaches described in the February 22, 2001 VA primary care note; the migraine headaches and ocular headaches noted in the private consultation report dated in September 2004 ("Buddy/Lay Statement p. 49 received by VA on February 26, 2010); and in the May 24, 2011 VA primary care note.

      (b) Provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's service connected bilateral hearing loss 
      (i) causes or 
      (ii) aggravates (i.e., permanently worsened beyond the natural progress of the disorder) his chronic headache disorder.

      (c) If aggravation of the headache disorder is found to have occurred as a result of service-connected bilateral hearing loss, state what portion/percentage of the current pathology is due to such aggravation, if possible.

A complete rationale for the requested opinion must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular doctor.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

6.  If either reviewer indicates that an examination is necessary, arrange for said examination to take place.

7.  Upon receipt of each VA physician's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report(s) to the VA physician(s) for corrections or additions.  See 38 C.F.R. § 4.2. 

8.  After all appropriate development has been completed, consider all of the evidence of record and re-adjudicate the initial rating for the bilateral hearing loss on an extraschedular basis.

9.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be allowed. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

